DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 05/02/2022. Claims 1-4, 6-13, 15-18 and 23-26 are currently pending in the application. An action follows below:
Terminal Disclaimer
The terminal disclaimer filed on 05/02/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 15/289102 (this application will be issued with US Patent Number 11,340,773 on 05/24/2022) and US 10,152,173 B2, US 10,613,673 B2, US 11,249,638 B2, US 11,307,755 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4, 6-13, 15-18 and 23-26 are allowed.
The following is an examiner's statement of reasons for allowance: the claimed invention is directed to a processing device coupled to a capacitive sense array and a plurality of force electrodes, a method thereof, and an electronic system having the processing device, for detecting touch events on a touch sensing surface coupled to a capacitive sense array and accurately identifying a predefined stroke pattern. Independent claims 1, 11 and 16 identify the uniquely distinct limitations, “wherein the plurality of scan cycles includes a current scan cycle and a prior scan cycle that immediately precedes the current scan cycle, and the processing device performs touch or gesture determination on signals collected in the prior scan cycle, concurrently while performing the current scan cycle.” The closest prior arts, Pirogov et al. (US 9,164,605 B1,) Schwartz et al. (US 2014/0002114 A1,) Bulea et al. (US 2011/0141053 A1,) and Rosenberg et al. (US 9,244,562 B1) all discussed in the previous Office action dated 01/03/2022, either singularly or in combination, fails to anticipate or render obvious the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626